DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa (US 5,850,576).
In Re claim 1, Matsuzawa disclose a vibration damper comprising: a movable section (212); a support (213); a vibration detector (223a, 223b); and a CPU (217), wherein the CPU controls the support section to move the movable section to correct for the vibration (see 216, 215a, 215b, 214a, 214b).

In Re claim 3, see vibration sensors (223a, 223b) and cols. 18 - 19, lines 60 – 5.
In Re claim 6, see figs. 10, 13, 20, and 21.
In Re claim 7, see vibration isolation selector (switch 118), and CPU (217).
In Re claim 8, the examiner notes that the vibration damper inherently has a limited range of movement (see figs. 20, 21).
In Re claims 12-14, the CPU (217) changes the vibration control based on the detected vibrational movement (see 223a, 223b).  The examiner notes that the vibration damper inherently has a limited range of movement (see figs. 20, 21).
In Re claim 15, as best understood, the controller continuously changes the value of vibration prevention operation; and that continuously updated value can be higher or lower than the previous or initial value of vibration prevention operation.
In Re claims 16 and 17, the vibration damper is for use with a digital camera (Abstract, figs. 5-9, 23-26).  Regarding the tripod screw, see col. 19, lines 6 - 19.  The examiner additionally notes that almost all consumer cameras include a 1/4in female tripod thread.

Allowable Subject Matter
Claims 4, 5, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657